Title: Circular Letter to the State Societies of the Cincinnati, [1 November 1786]
From: Hamilton, Alexander
To: State Societies of the Cincinnati


[New York, November 1, 1786]
Gentlemen
It is our duty to inform you, that we have been appointed by the New York State Society of the Cincinnati a Committee of correspondence, with instructions to frame and transmit to the other State Societies a circular letter, on several matters of importance to the Society of the Cincinnati in general.
In pursuance of this trust, we send you an extract from the proceedings of our Society, began the fourth of July last and continued by adjournments to the twelveth of August following. This extract will itself explain the objects intended to be communicated by this letter, and will leave little to be added by us.
Among other things comprised in it, you will find the Report of a Committee on the proceedings of the General Society of the Cincinnati, at their last meeting; which report approved by our Society contains its dissent from the alterations proposed to be made in the Original Constitution, and assigns the principal reasons of that dissent. These reasons might be enforced by many additional considerations of weight; which, however, we shall omit, as we are persuaded your own reflections will supply them.
We cannot help thinking, that even those Societies, which have adopted the proposed alterations, will on a review of the matter, be struck with the objections Stated in the Report, and will chearfully concur in a plan for revising the business and digesting it into shape, that will be satisfactory to all the parts of the Institution.
At any rate, there appears to be an absolute necessity for such a revisal, if it were only to let in a mode of combining the views and sentiments of the respective Societies in some definitive result; without which, alterations agreed on every side to be proper, will either not be made at all, or made partially, and on principles dissimilar and subversive of the Uniformity of the Institution. This obvious idea will, we trust, demonstrate the Justness of the opinion—That it will be adviseable for each State Society to instruct and empower its delegates, at the next general meeting, to agree upon and finally establish all such alterations, in the Original constitution, as shall be thought, by a Majority expedient. The extension of the authority of the delegates to the final establishment of the alterations to be agreed upon is in our opinion indispensable. The prospect of an unanimous concurrence of all the particular Societies in any plan, which might be referred to their ultimate deliberations, would be remote; And the objects of the Society are too simple and limited to require such a referrence.
Before we dismiss the Subject of the proposed alterations, we shall submit an observation on that part of them, which relates to the exclusion of the clause, by which it is made a fundamental principle of the Society: “To promote and cherish between the respective States that Union and national honor so essentially necessary, to their happiness and the future dignity of the American empire.”
We flatter ourselves, we speak the sense of the Society of which we are members, as well as our own, in declaring, that we reverence the sentiment contained in that clause, too much to be willing to see it expunged. Nor can we believe that its continuance will on reflection, give umbrage to any whose views are not unfriendly to those principles which form the Basis of the Union and the only sure foundation of the tranquility and happiness of this Country. To such men it can never appear criminal, that a class of citizens who have had so conspicuous an Agency in the American Revolution as those who compose the Society of the Cincinnati should pledge themselves to each other, in a voluntary association, to support, by all means consistent with the laws, That noble Fabric of United Independence, which at so much hazard, and with so many sacrifices they have contributed to erect; a Fabric on the Solidity and duration of which the value of all they have done must depend! And America can never have cause to condemn, an Institution, calculated to give energy and extent to a sentiment, favorable to the preservation of that Union, by which she established her liberties, and to which she must owe her future peace, respectability and prosperity. Experience, we doubt not, will teach her, that the members of the Cincinnati, always actuated by the same virtuous and generous motives, which have hitherto directed their conduct, will pride themselves in being, thro every vicissitude of her future fate, the steady and faithful supporters of her Liberty, her Laws and her Government.
Permit us now Gentlemen to call your attention to two other resolutions contained in the extract, transmitted herewith, one relating to a limitation of the number of the members to be Elected in addition to those already elected in the Society of this State—The other relating to the right of the State Societies to Elect foreigners as Members of the Cincinnati; We believe the spirit of both these resolutions will appear to you prudent, and conducive, perhaps we might say essential, to the respectability of the Society. The first speaks for itself, and the last has the reasons for it detailed in a letter from Major L’Enfant included in the extract. The opinion of our Society in this respect is founded on the particular terms of the clause of the constitution providing for the election of Honorary members, which seem inapplicable to any but citizens of the respective States eminent for abilities and “Patriotism.”
But we presume, if there should be any difference of Opinion as to the right of electing Foreigners, there will be none as to the expediency of referring that matter exclusively to the general Society; who will no doubt be properly impressed with the necessity of circumspection, in admitting the claims of candidates of that description, and who will be less likely to be importuned with ill founded pretensions. The Society of this State will be happy to find, that the views of the Societies of the other States coincide with theirs, in the objects of this letter. Should this not be the case we at least persuade ourselves, they will be considered as the dictates of a pure zeal for the honor and interest of the Institution.
We are very respectfully Gentlemen your obedt. and humble Servants
Alexander Hamilton
Jas. Duane
Wm. Duer
New York November 1st 1786
To the President of the Society of the Cincinnati of the State of Pensylvania

